THE    ATTORSET    GENERAL
                   OF TEXAS

                       October6, 1987




Honorable Neal Birmingham         Opinion No.   JR-807
Cass County District Attorney
P. 0. Box 940                     Re: Whether $30,000 is the
Linden, Texas 75563               aggregate limit on articles
                                  exempt from execution under
                                  sections 42.001 and 42.002
                                  of the Property Code

Dear Mr. Birmingham:

     You ask the following question:

       Is the property 'eligible for the exemption'
       under Sec. 42.002 Property Code property
       that the owner may retain free of execution
       regardless of value or may the owner retain
       title to only those items of property    set
       out in Sec. 42.002 that do not exceed in the
       aggregate,  $30,000.00  for    a family   or
       $lS,OOO.OO for a single adult?

     The Texas Constitution   makes  it the duty of the
legislature to protect from forced sale a certain portion
of personal property of heads of family and of unmarried
adults. Tex. Const. art. XVI, 516. The legislature    has
carried out that duty by enacting articles     42.001 and
42.002 of the Property Code. Section 42.001 provides:

           (a) Eligible personal property that is
       owned by a family and that has an aggregate
       fair market value of not more than $30,000
       is exempt from attachment,   execution,   and
       seizure for the satisfaction     of    debts,
       except for encumbrances properly    fixed on
       the property.

           (b) Eligible personal property that is
       owned by a single adult who is not a member
       of a family and that has an aggregate  fair
       market value of not more than $15,000 is
       exempt   from   attachment, execution,  and



                           p. 3818
Honorable Neal Birmingham - Page 2   (m-807)




            seizure for the satisfaction     of    debts,
            except for encumbrances properly    fixed on
            the property.

               (c) The exemption     provided  in   this
            section does not apply to a debt that is
            secured by a lien on the property or that is
            due for rents or advances from a landlord to
            the landlord's tenant.

    Section 42.002 sets out items of property        that are
    "eligible for the exemption."   Your question is whether
    the listed items are exempt regardless of value or whether
    the listed items are exempt only as long as the aggregate
    value is not greater than the relevant limit set out in
    section 42.001.

          Section 42.001 states that "eligibleSV items up to a
     specified  amount are    exempt.   Section 42.002    lists
     "eligible" items. Those provisions, read together,    make
     clear that only the items listed in section 42.002 may be
     claimed under the exemption and that listed items may only
    .be claimed to the extent that their aggregate value does
     not exceed the relevant limit set out in section 42.001.

         The Property Code is the product of a nonsubstantive
    recodification.  Acts 1983, 68th beg., ch. 576, 51.001(a).
    The prior statute governing     exempt personal   property
    provided:

              Personal property    (not to exceed
           aggregate fair market value of $15,000 f::
           each single, adult person, not a constituent
           of a family, or 530,000 for a family) is
           exempt from attachment, execution and every
           type of seizure for the satisfaction       of
           liabilities,    except    for   encumbrances
           properly fixed thereon, if included among
           ,the following: [list omitted].

     Acts 1973, 63rd beg., ch. 588, 52, at 1628 (codified at
     V.T.C.S. art. 3836). The parenthetical in that provision
     leaves no room for doubt that the list of exempt personal
     property was intended to create an exemption     only for
     personal property that does not exceed a fair market value
     of $30,000 for a family or $15,000 for a single person.
     a   Acts 1935, 44th Leg., ch. 145, 51, at 384 (repealed by
     Acts 1973, 63rd beg., ch. 588, 54, at 1629) (former law




                              p. 3819
Honorable Neal Birmingham - Page 3       (JR-807)




     set out specific items of exempt personal property with no
     limit on value).

                            SUMMARY
               The items listed in article 42.001 of the
            Property Code are the only items that may be
            claimed as exempt under article 42.002 of
            the Property Code, and the listed items may
            be claimed only to the extent that their
            aggregate fair market value does not exceed
            $30,000 for a family or $15,000 for a single
            adult.


                                        -Jkg~*



                                              Attorney General of Texas

     WARYKELLER
     Executive Assistant Attorney General

     JUDGE ZOLLIE STEAKLEY
     Special Assistant Attorney General

     RICK GILPIN
     Chairman, Opinion Committee

     Prepared by Sarah Woelk
     Assistant Attorney General




                                  p.   3820